Citation Nr: 0926964	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  02-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for status post decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar spine, due to 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from November 1972 to March 1973, 
from January 1981 to November 1984, and from March 1985 to 
September 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that assigned a 10 percent disability rating for a 
post-operative lumbosacral spine disability, after granting 
service connection for the same.  The Veteran appealed the 
assigned rating.  By a rating action dated in July 2004, the 
10 percent rating assigned for the Veteran's low back 
disability was increased to 20 percent, effective from 
October 2000 (date of claim).  Jurisdiction over the matter 
was transferred to the Phoenix RO during the pendency of the 
appeal.

In March 2005, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of curing 
due process deficiencies.  The matter was returned to the 
Board in December 2006.  Subsequently in February 2007, the 
Board remanded the matter again to obtain any outstanding 
medical records and to obtain a recent examination. 

On his VA Form 9, Appeal to the Board, the Veteran requested 
a central office hearing.  He was scheduled for a hearing in 
April 2009.  Prior to the hearing, in an April 2009 
correspondence, the Veteran withdrew his hearing request.  
Accordingly, the request for the hearing is deemed withdrawn.  
38 C.F.R. 
§ 20.704(e) (2008). 


FINDING OF FACT

Status post decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar spine, due to 
spondylolisthesis has been manifested by no more than 
moderate lumbosacral strain and no more than moderate 
limitation of motion of the thoracolumbar spine.  It has not 
been productive of any incapacitating episodes within the 
past 12 months, ankylosis, or neurological manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar spine, due to 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 5237, 5242, 
5243, 4.120, 4.124, DC 8520 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2005, March 2007, and August 
2007, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2007 and August 2007, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in a December 2008 supplemental statement 
of the case.  The Veteran was able to participate effectively 
in the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the claims on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised during the pendency of the Veteran's appeal, 
effective September 23, 2002, and effective September 26, 
2003. 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of those symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted 
a 20 percent rating when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).  Since DC 5293 contemplates limitation 
of motion, a separate rating for limitation of motion cannot 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

Effective September 23, 2002, the rating criteria for 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003. Effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised, and the 
diagnostic codes were reclassified.  These reclassified 
diagnostic codes include 5237 (lumbosacral strain) and 5243 
(intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  On VA 
examination in November 2000, the Veteran demonstrated lumbar 
spine forward flexion from 0 to 70 degrees, extension 
backwards from 0 to 35 degrees, right and left flexion was 0 
to 40 degrees, and right and left rotation was 0 to 55 
degrees.  On VA examination in July 2003, the Veteran 
demonstrated flexion of the spine to 46 degrees, extension to 
32 degrees, lateral bending to 25 degrees to the right and 26 
degrees to the left, and rotation to 45 degrees to each side.  
On VA examination in October 2008, the Veteran demonstrated 
flexion of the spine to 67 to 70 degrees, extension to 20 
degrees, lateral flexion to 25 to 30 degrees on the right and 
25 degrees on the left, and lateral rotation to 25 to 30 
degrees on the right and 25 to 33 degrees on the left.  Based 
upon the ranges of motion recorded at the above examinations, 
the Board finds that the Veteran's range of motion does not 
warrant a higher rating than the current 20 percent 
evaluation as he has demonstrated moderate limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability fails to satisfy the requirements for a rating in 
excess of 20 percent.  According to the new regulations, his 
ranges of motion do not meet the requirements for a higher 
rating of 40 percent:  forward flexion of the thoracolumbar 
spine to 30 degrees or less.  Nor has he demonstrated 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, DC 5237 (2008).  Thus, the new schedular 
criteria of DC 5237 cannot serve as a basis for a rating in 
excess of 20 percent.

When rated under the diagnostic code for lumbosacral strain, 
the Veteran's low back disability fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version.  
Compare 38 C.F.R. 
§ 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).

Under the old schedular criteria of DC 5295, a higher rating 
of a 40 percent rating was warranted for lumbosacral strain 
that was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; or when only some of those 
symptoms were present if there was also abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, DC 5295 (2002).  The 
November 2000 VA examination report noted that the Veteran's 
back was stiff and sore, and that he could not bend much.  A 
November 2000 VA x-ray report noted that there was no 
evidence of acute osseous abnormality, vertebral body stature 
was maintained throughout, pedicle screws within L5 and S1 
were held together bilaterally by connecting straps, L5 was 
anteriorly displaced on S1 by several millimeters, and the 
posterior elements were now sclerotic secondary to fusion.  
There was also narrowing of the L4-5 disc level with the 
remaining lumbar segments being intact.  The July 2003 VA 
examination report noted that the Veteran's most limiting 
factor was bending forward or flexing the spine.  He was so 
limited that he had often found the easiest way to put on and 
tie his shoes was to bring his foot up to within reach.  The 
Veteran indicated that he could not do any lifting at all 
from a bent position and could not bend forward to lift 
anything.  However there is no indication that he has marked 
limitation of forward bending or that he meets the rest of 
the criteria set forth above.  Thus, the Veteran's low back 
disability does not satisfy the criteria for a higher rating 
of 40 percent under the old criteria of DC 5295.  Under the 
new schedular criteria, the Veteran does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports.  The November 2000 VA examination report 
noted the Veteran's concern of tingling down the side of his 
leg, sometimes going down to his knee and sometimes to his 
toes.  It was also noted that the strength of the upper 
extremities was normal; hair growth, muscle mass, and 
reflexes were equal and normal bilaterally.  He had a normal 
gait and was able to walk on his heels, toes, and the outside 
of his feet.  Additionally, the spine was non-tender to 
palpation.  The July 2003 VA examination report noted that 
there was tenderness around the L5-S1 but there was no muscle 
spasm, and straight left raising was negative.  There was no 
evidence of muscle atrophy, strength was good, right ankle 
reflex was reduced, only trace with reinforcement versus 2+ 
ankle reflex with reinforcement, and 2+ knee reflexes.  The 
October 2008 VA examination report noted the Veteran's 
complaints of occasional pain radiating to the right lower 
extremity down to the toes with intermittent tingling.  It 
was also noted that the Veteran had a normal gait and that 
there was no tenderness to palpation or muscle spasm.  
Patellar reflexes were 1-2/4 and Achilles was 2/4.  Seated 
straight leg raising was negative, and manual muscle strength 
testing was 5/5.  Sensory; light touch; and scratch thighs, 
legs, and ankles were normal.  An addendum line was added in 
November 2008 noting that EMG was negative for radiculopathy.  
These findings do not demonstrate severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  
The Veteran is, thus, not entitled to a rating in excess of 
20 percent for his low back disability under the criteria of 
DC 5293, as in effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a rating of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
October 2008 VA examination report noted that there were no 
incapacitating episodes.  As such, there is no basis to 
assign a rating in excess of the current 20 percent rating 
under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in November 2000, the Veteran demonstrated lumbar 
spine forward flexion from 0 to 70 degrees, extension 
backwards from 0 to 35 degrees, right and left flexion was 0 
to 40 degrees, and right and left rotation was 0 to 55 
degrees.  On VA examination in July 2003, the Veteran 
demonstrated flexion of the spine to 46 degrees, extension to 
32 degrees, lateral bending to 25 degrees to the right and 26 
degrees to the left, and rotation to 45 degrees to each side.  
On VA examination in October 2008, the Veteran demonstrated 
flexion of the spine to 67 to 70 degrees, extension to 20 
degrees, lateral flexion to 25 to 30 degrees on the right and 
25 degrees on the left, and lateral rotation to 25 to 30 
degrees on the right and 25 to 33 degrees on the left.  
Taken together, these ranges of motion do not warrant a 
rating in excess of a 20 percent evaluation under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula - forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine - are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The question before the Board, then, is whether the Veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, no neurological 
manifestations were demonstrated on examination.  
Accordingly, the Board finds that the Veteran is not entitled 
to a separate rating for neurological manifestations.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The October 2008 VA examination report 
noted that it was highly speculative whether there was 
additional range of motion loss due to various factors.  It 
was also noted that pain more likely than not limited the 
Veteran's functional ability during flare-ups, however, the 
extent could not be stated because of speculation.  In any 
case,  there is no evidence that the lumbar spine is limited 
in motion to such a degree to warrant an increased rating.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, the Veteran has not needed frequent hospitalization 
for his disability and no objective evidence suggests it 
markedly interfere with employment.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
status post decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar spine, due to 
spondylolisthesis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


